Proceeding under article 78 of the CPLR to compel the County Court, Nassau County, in which court- a criminal case against petitioner is pending, to allow him to enter an alibi defense at trial, without complying with the notice of alibi provision of CPL 250.20. Application denied, proceeding. dismissed on the merits and stay in order to show cause dated February 15, 1974- vacated, without costs. We decline in advance of trial to pass upon the trial procedure to be adopted. We do not by this disposition necessarily indicate our concurrence with the reasoning of the County Court Judge. Hopkins, Acting P. J., Martascello, Shapiro, Christ and Brennan, JJ., concur.